         Case 1:19-vv-01678-UNJ Document 17 Filed 06/10/20 Page 1 of 1




    In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                    Filed: May 13, 2020

*************************************
 GERALD LENGKEEK,                   *                UNPUBLISHED
                                    *
            Petitioner,             *                No. 19-1678V
                                    *
 v.                                 *                Special Master Dorsey
                                    *
SECRETARY OF HEALTH                 *                Notice of Voluntary Dismissal;
AND HUMAN SERVICES,                 *                Vaccine Rule 21(a).
                                    *
            Respondent.             *
                                    *
*************************************

                             ORDER CONCLUDING PROCEEDINGS1

        On May 6, 2020, petitioner filed a notice of voluntary dismissal, requesting that this
claim be dismissed pursuant to Vaccine Rule 21(a)(1)(A). In accordance with this rule, this case
is hereby dismissed without prejudice. The Clerk of Court is instructed that judgment shall
not enter in the instant case pursuant to 42 U.S.C. § 300aa-21(a).

       IT IS SO ORDERED.

                                             s/Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




1
  Because this unpublished order contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this order on the website of the United States Court of
Federal Claims’, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note
(2012) (Federal Management and Promotion of Electronic Government Services). This means
the order will be available to anyone with access to the Internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If,
upon review, the undersigned agrees that the identified material fits within this definition, the
undersigned will redact such material from public access.
